Citation Nr: 0700540	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to May 
1970.  He died in November 2002.  The appellant is the 
veteran's surviving spouse.

This appeal arose from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (the RO) which denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.

The Board solicited an expert medical opinion in October 
2006.  An opinion from Dr. J.J. was received in November 2006 
and has been associated with the veteran's claims folder. 


FINDINGS OF FACT

1.  The veteran died in November 2002 due to metastatic 
thyroid cancer.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  At the time of the veteran's death, service connection 
was in effect for rheumatoid arthritis of multiple joints.  
He was posthumously granted entitlement to total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU) effective as of May 30, 2001.    

4.  A preponderance of the competent medical evidence of 
record does not support a finding that the veteran incurred 
an in-service injury or disease that caused or contributed to 
his death.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been exposed to Agent 
Orange in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  Essentially, she contends that the 
veteran's presumed exposure to Agent Orange during his 
service in the Republic of Vietnam during the Vietnam War 
caused him to develop his fatal thyroid cancer.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as they relate to entitlement to service 
connection for the cause of the veteran's death.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of entitlement to service 
connection for the cause of the veteran's death.  

Crucially, the AOJ informed the appellant of VA's duty to 
assist her in the development of this claim in a letter dated 
March 20, 2003, whereby the appellant was advised of the 
provisions relating to the VCAA.  Specifically, the appellant 
was advised in the March 2003 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records. 
She was also informed that VA would, on her behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as she completed a 
release form for such.  The March 2003 letter went on to give 
the appellant specific information as to the elements of a 
successful claim for service connection of the veteran's 
cause of death.    
 
Finally, the Board notes that March 2003 letter specifically 
notified the appellant that she could submit or describe any 
additional evidence that may be relevant to her claim.   The 
letter stated that the appellant should "tell us about any 
additional  information or evidence that you want us to try 
and get for you." The March 2003 letter advised the 
appellant that she could send any additional relevant 
evidence directly to VA.  This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, has been 
established.  As has been discussed immediately above, the 
appellant was provided notice as to the second and third 
elements.  

Element (4), degree of disability, is irrelevant in this 
claim for death benefits.  Element (5), effective date, is 
not at issue because the claim for service connection was 
denied.  In other words, any lack advisement as to elements 
(4) and (5) is meaningless.   

In short, as explained above, the appellant has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to the crucial element, a relationship between 
the cause of the veteran's death and his military service. 

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO obtained the veteran's service 
medical records, VA treatment records, private treatment 
records and death certificate.  As was alluded to in the 
Introduction, in November 2006 the Board obtained a medical 
opinion specifically to address whether or not the veteran's 
fatal thyroid cancer was related to in-service herbicide 
exposure.  That opinion will be discussed in detail below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim 
regarding entitlement to service connection for cause of the 
veteran's death.  In her January 2005 substantive appeal, the 
appellant declined the opportunity to present testimony at a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  See 38 C.F.R. § 3.312(c)(2) 
(2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  See 38 C.F.R. § 
3.312(c)(3) (2006).


Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 
38 C.F.R. §  .307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2006).

The diseases which are deemed to be associated with herbicide 
exposure, however, do not include thyroid cancer.  See 38 
C.F.R. § 3.309(e) (2006); see also Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 - 27,641 (May 20, 2003).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). See also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted on the basis that the 
veteran developed fatal metastatic thyroid cancer as a result 
of his exposure to Agent Orange in Vietnam.  For the reasons 
and bases set out below, the Board has determined that the 
weight of the evidence does not support a finding that the 
veteran's cause of death was related to any event in service, 
including presumed Agent Orange exposure.  

As was alluded to above, in order to establish service 
connection for death, there must be (1) evidence of death; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran died in November 2002 at the age of 75.  Element 
(1) is obviously met.  

As for element (2), for the sake of clarity the Board will 
address disease or injury in turn.  

Concerning in-service incurrence of disease, the sole listed 
cause of death was metastatic thyroid cancer.  Service 
connection was not in effect for such condition at the time 
of the veteran's death.   

At the time of the veteran's death, service connection was in 
effect for rheumatoid arthritis of multiple joints.  The 
appellant does not contend that such disability caused his 
fatal thyroid cancer, and the medical evidence of record does 
not even hint at such a possibility.

The service medical records for the veteran's long and 
distinguished period of service are pertinently negative for 
any finding of thyroid disease or thyroid cancer.  
Specifically, an October 1969 separation examination 
contained a comprehensive overview of the veteran's then-
current medical condition but made no reference to any 
thyroid disease or thyroid cancer.  In addition, thyroid 
cancer was initially identified in the year 2000, 
approximately 30 years after service.  The presumptive 
provisions of 38 C.F.R. § 3.309(a) are therefore not for 
application.  Accordingly, in-service incurrence of disease 
is not shown.  The appellant does not contend otherwise.


With respect to in-service injury, the injury claimed is 
exposure to herbicides.  
The veteran's service medical records show that he served in 
the Republic of Vietnam during the Vietnam era.  It is 
therefore presumed that he was exposed to Agent Orange in 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6) (2006).  Hickson 
element (2) has been met to that extent.  The appellant has 
proffered no other theory on entitlement, and the Board has 
identified no other possible cause of the veteran's fatal 
thyroid cancer in the medical records.

Turning to crucial Hickson element (3), there are essentially 
two avenues by which service connection can be granted: 
presumptive service connection via 38 C.F.R. 
§ 3.309(e) and direct service connection via 38 C.F.R. § 
3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure. However, because thyroid 
cancer is not among the disabilities listed in 38 C.F.R. § 
3.309(e), presumptive service connection due to Agent Orange 
exposure is not warranted.  Accordingly, the Board will move 
on to discuss whether service connection for thyroid cancer 
may be awarded on a direct basis.  

There are of record three medical opinions concerning the 
relationship, if any, between the veteran's presumed 
herbicide exposure and his fatal thyroid cancer.  Arguably in 
support of the claim is an October 2003 letter of the 
veteran's private physician, Dr. K.L.  In that opinion, Dr. 
L. stated that it was "possible" that the veteran's thyroid 
cancer was related to Agent Orange exposure.  That letter did 
not provide any reasons for the physician's conclusion.   

Against the appellant's claim is an June 2001 Agent Orange 
evaluation conducted by VA, which noted the veteran's thyroid 
cancer and a history of Agent Orange exposure, but which 
declined to find a relationship between the two conditions.  

Also against the appellant's claim is the November 2006 
expert medical opinion which was solicited by the Board.  
This opinion was rendered by  J.J., M.D. the Chief 
Endocrinologist at a VA Medical Center.  In his opinion, Dr. 
J.J. concluded that there was "no etiological relationship" 
between the veteran's presumed exposure to Agent Orange and 
any thyroid disease, to include thyroid cancer.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight on the opinion 
of the June 2001 VA examiner and the November 2006 VHA 
opinion than it does on the speculative October 2003 opinion 
of Dr. K.L..

Specifically, the October 2003 opinion of Dr. K.L. found only 
a "possible" relationship between Agent Orange exposure and 
the veteran's thyroid cancer.    The Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].

Additionally, Dr. K.L. provided no reasons and bases in 
support of his conclusion.
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  This opinion thus carries little weight of 
probative value.

In contrast, the June 2001 VA Agent Orange evaluation was 
undertaken specifically for the purpose of determining if any 
of the veteran's medical conditions, including his then-
diagnosed thyroid cancer, were related to agent orange 
exposure.  The examiner did not find that any such 
relationship existed.  

The conclusions contained in the June 2001 VA examination are 
further supported by the November 2006 opinion of Dr. J.  In 
that regard, the Board finds that Dr. J.'s opinion is of 
great probative value. First, Dr. J. was selected to provide 
the Board with a medical opinion given his expertise in 
related complex medical matters, specifically endocrinology.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data]. Further, Dr. J.J. based 
his opinion on a review of all of the veteran's medical 
records and a review of scientific studies and medical 
literature.

For these reasons, the Board finds that the inconclusive 
opinion of Dr. K.L. is outweighed by the opinions of the June 
2001 VA examiner and the November 2006 expert medical 
opinion.  The weight of the medical evidence is against a 
finding of relationship between the veteran's thyroid cancer 
and any event in service.  Therefore, Hickson element (3) is 
not met, and the claim fails on that basis.  

The Board additionally observes in passing that the veteran 
was posthumously granted entitlement to TDIU due to service-
connected rheumatoid arthritis of multiple joints effective 
as of May 30, 2001, approximately a year and a half before 
his death.  The Board is of course aware of 38 C.F.R. § 
3.312(c)(3) (2006) [where the service-connected condition 
affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed].  Here, although the veteran's 
service-connected skeletal disabilities rendered him totally 
disabled, there is no evidence that such disabilities 
affected any vital organ.  Thus, this provision is not for 
application.  

In short, the medical evidence does not provide a basis for 
finding that the veteran's thyroid cancer was related to his 
military service or to any service-connected disability.  A 
preponderance of the evidence is against the appellant's 
claim.  
The benefits sought on appeal are therefore denied.  


ORDER

Entitlement to service connection of the cause of the 
veteran's death is denied.  




____________________________________________
 Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


